Citation Nr: 1544040	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).   

4.  Entitlement to service connection for diabetes mellitus, to include as to due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966, to include service in the inland waters of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In June 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the record.  At such time, the Veteran submitted additional evidence and waived initial consideration by the agency of original jurisdiction (AOJ) of all evidence received since the AOJ's most recent adjudication of the claim.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in May 2015 correspondence, the Veteran withdrew his appeal pertaining to the issues of entitlement to an initial compensable disability rating for bilateral hearing loss and entitlement to service connection for hypertension.

2.  Resolving all doubt in the Veteran's favor, PTSD is related to his verified in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to an initial compensable disability rating for bilateral hearing loss and entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.


II.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In May 2015 correspondence, the Veteran indicated that he wished to withdraw his appeal pertaining to the issues of entitlement to an initial compensable disability rating for bilateral hearing loss and entitlement to service connection for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

III. PTSD

The Veteran seeks to establish service connection for PTSD as related to events that he experienced during his service in the inland waters of Vietnam.  In this regard, he contends that he experienced several stressors during his service aboard the U.S.S. Paul Revere from May 1964 to January 1965 and again from September 1965 to May 1966.  Specifically, in November 2010 correspondence and during the June 2015 Board hearing, the Veteran discussed three different stressors:  (1) while working on a salvage boat off the coast of Vietnam, one of the engines failed and the small boat began going in circles.  The boat was being fired upon and the Veteran and his crew were unable to return fire because they only had small arms, (2) the Veteran and his crew were sent to an unsecured beach to attempt to salvage a boat.  They were worried about getting fired upon.  While returning from this salvage mission, the small boat that the Veteran was in was struck by a small wave and almost knocked over, and (3) while stationed aboard the U.S.S. Paul Revere the Veteran was tasked with carrying dead bodies in body bags to the freezer of his ship while awaiting the U.S.S. Valley Forge hospital ship.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires, in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. 
§ 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition 
of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, with respect to the presence of a current disability, the Board notes, as an initial matter, that the record reflects a current diagnosis of PTSD.  Specifically, Vet Center treatment records show a diagnosis and treatment for PTSD as early as December 2009 and a March 2011 VA psychiatric examiner opined that the Veteran met the diagnostic criteria for PTSD.  As such, the Board finds that he has a current diagnosis of PTSD.

With respect to the Veteran's reported in-service stressors, his service personnel records show that he was stationed aboard the U.S.S. Paul Revere while operating in the "Vietnam Combat Zone" from approximately October 1965 to March 1966.  A February 2011 statement from the Center for Unit Records and Research (CURR) notes that the U.S.S. Paul Revere participated in Operation BLUE MARLIN and conducted combat assault landings in November 1965 and also conducted amphibious assault landings at Quang Ngai Province, Vietnam during Operation DOUBLE EAGLE from January to February 1966.  

While the RO determined that the Veteran's claimed stressors had not been verified, the evidence demonstrates that the Veteran's ship was, in fact, stationed in combat waters during the Veteran's military service and, as such, it is highly likely that the Veteran's ship was fired upon.  In this regard, the United States Court of Veterans Appeals has held that, once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Under the circumstances, the Board is persuaded that the evidence in support of and against such claimed in-service stressor is in relative equipoise.  As such, the Board resolves all doubt in his favor and finds that the Veteran's claimed stressors of being fired upon during his service are considered verified.

As to the matter of a nexus, or link, between current disability and service, the March 2011 VA examiner opined that the Veteran's PTSD is caused by or a
result of military traumas.  Specifically, the examiner wrote that the Veteran's PTSD was related to his fear of drowning, exposure to dead bodies, and feelings of guilt/sadness surrounding the loss of life in Vietnam.  Therefore, the Board finds that the evidence supports a nexus, or link, between PTSD and service.

Based on the foregoing, the Board finds that, by resolving all doubt in the Veteran's favor, PTSD is related to his verified in-service stressors.  Consequently, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, supra.


ORDER

Service connection for PTSD is granted.  

Entitlement to an initial compensable disability rating for bilateral hearing loss is dismissed.

Entitlement to service connection for hypertension is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, the Veteran alleges that he has a diagnosis of diabetes mellitus which is related to his in-service exposure to herbicides.  The Board notes that, as the Veteran contends and the evidence shows that it is likely set foot in Vietnam when the U.S.S. Paul Revere was anchored in a harbor of Vietnam in February 1966, he is presumed to have been exposed to herbicides coincident with such service; and diabetes mellitus is a disease presumptive to herbicide exposure.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  However, a review of the record is unclear as to whether the Veteran actually meets the requirements for a diagnosis of diabetes mellitus.  

While private treatment records show a diagnosis and treatment for diabetes mellitus as early as May 2008, the bases for this diagnosis is unclear as the available laboratory results do not show diagnostic findings of diabetes.  Significantly, the Veteran was afforded a VA diabetes examination in March 2011 and the VA examiner, upon review of the claims file, wrote that there was no laboratory diagnostic criteria supporting a diagnosis of diabetes mellitus.  

During the June 2015 Board hearing, the Veteran's representative submitted May and June 2015 statements from the Veteran's private providers.  In a May 2015 statement, Dr. F.P. wrote that the Veteran had diabetes and that, while his A1C was below 6.5, this was because of the Veteran's treatment for diabetes and, if the Veteran stopped his treating, his A1C level would go up.  In a June 2015 statement, Dr. C.D.V. wrote that the Veteran was first diagnosed with diabetes in December 2006 at the Rocky Mountain Diabetes Center.  The undersigned VLJ agreed to hold the record open for 30 days for the Veteran to submit laboratory results supporting his diabetes diagnosis but the Veteran did not submit anything during this time period.  The claims file currently includes May 2008 laboratory findings from the Rocky Mountain Diabetes Center but nothing dated any earlier.  Given the relevance of such records in determining whether the Veteran has a diagnosis of diabetes mellitus supported by laboratory findings, on remand, the AOJ should attempt to obtain such records.

Also, during the June 2015 Board hearing, the Veteran reportedly submitted additional evidence with a waiver of RO consideration.  However, a review of the claims file is negative for such evidence.  As such, on remand, the Veteran should be invited to submit another copy of the evidence which he reportedly submitted during the June 2015 hearing.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed diabetes, particularly laboratory findings or diabetes mellitus.  After securing any necessary authorization from him, obtain all identified treatment records, to include any outstanding records from the Rocky Mountain Diabetes Center in December 2006.  All reasonable attempts should be made to obtain any identified records.  The Veteran should also be invited to submit copies of any records he may have submitted during the June 2015 Board hearing as such records have not yet been associated with the claims file.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


